Case 1:21-cv-20456-JEM Document 9 Entered on FLSD Docket 02/18/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


                   Case No. 21-20456-CIV-MARTINEZ/O’SULLIVAN



 BRIGHTSTAR CORP.and
 BRIGHTSTAR GLOBAL GROUP, INC.

             Plaintiffs,
 v.

 RAFAEL DE GUZMAN,

             Defendant.


 ______________________________________/


                   NOTICE OF FILING DISCOVERY PROCEDURE
Case 1:21-cv-20456-JEM Document 9 Entered on FLSD Docket 02/18/2021 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


                          DISCOVERY PROCEDURE FOR
                  CHIEF MAGISTRATE JUDGE JOHN J. O'SULLIVAN



       The following discovery procedures apply in Case No. 21-cv-20456-JEM
 assigned to United States District Judge Martinez.

        If parties are unable to resolve their discovery disputes without Court
 intervention, Chief Magistrate Judge John J. O'Sullivan will set the matter for a hearing.
 Discovery disputes are generally set for hearings on Tuesdays and Thursdays in the 5th
 Floor Courtroom, United States Courthouse, 301 N. Miami Avenue, Miami, Florida.

       If a discovery dispute arises, the moving party must seek relief within fifteen (15)
 days after the occurrence of the grounds for relief, by contacting Chief Magistrate
 Judge O'Sullivan’s Chambers and placing the matter on the next available discovery
 calendar. Chief Magistrate Judge O'Sullivan’s telephone number is (305) 523-5920.

         After a matter is placed on the discovery calendar, the movant shall provide
 notice to all relevant parties by filing a Notice of Hearing. The Notice of Hearing shall
 briefly specify the substance of the discovery matter to be heard and include a
 certification that the parties have complied with the pre-filing conference required by
 Southern District of Florida Local Rule 7.1(a)(3). The parties shall attach to their Notice
 of Hearing any requests for production, requests for admission and interrogatories that
 are in dispute. Generally, no more than ten (10) minutes per side will be permitted.

        No written discovery motions, including motions to compel and motions for
 protective order, shall be filed unless the parties are unable to resolve their disputes at
 the motion calendar, or unless requested by Chief Magistrate Judge O'Sullivan. It is the
 intent of this procedure to minimize the necessity of motions.

        The Court expects all parties to act courteously and professionally in the
 resolution of their discovery disputes and to confer in an attempt to resolve the
 discovery issue prior to setting the hearing. If the parties resolve their dispute prior to
 the hearing, the parties shall immediately call Chambers to cancel the hearing. The
 Court may impose sanctions, monetary or otherwise, if the Court determines discovery
 is being improperly sought or is not being provided in good faith.
